 Case 8:20-cv-00043-SB-ADS Document 192-1 Filed 05/14/21 Page 1 of 12 Page ID
                                  #:3789




Summary Judgment Ex. 37a

                      Hampton Declaration
                                Exhibit A
Case 8:20-cv-00043-SB-ADS Document 192-1 Filed 05/14/21 Page 2 of 12 Page ID
                                 #:3790
Case 8:20-cv-00043-SB-ADS Document 192-1 Filed 05/14/21 Page 3 of 12 Page ID
                                 #:3791
               Case 8:20-cv-00043-SB-ADS Document 192-1 Filed 05/14/21 Page 4 of 12 Page ID
                                                #:3792
                                                                              Exhibit “A” to Service Agreement

                                                                                 Fee and Service Schedule

The purpose of this fee and service schedule is to ensure that Client is aware and consents to the fees that Company will charge for its services in assisting Client in preparing
documents for one or more of the below programs. While such programs may be available for free directly by various government agencies, our services are fee-based and focused on
application and document preparation. If other programs are identified by Client or Company to be suitable for Client, then additional fees may apply and will be presented to Client in
writing for approval. Fees are charged consistent with terms of Client Agreement. Fees herein are only Company fees and do not include any third party fees such as bank or dedicated
account processing fees.

Client requests Company to perform, in good faith, the following services (the “Services”): (a) conduct a financial review of the Client’s current situation; b) analyze and review potential
Student Loan Consolidation options that may be available to Client from the DOE; (c) discuss potential options with the Client; and (d) prepare and deliver to Client selected
applications.

Company’s services (“Services”) will be limited to the following:

1. Assisting Client in locating options and document preparation limited to government consolidation, education and/or refinance or similar programs designed for Client’s specific debt
(s);

2. Locating, obtaining and preparing the application(s) and supporting documents to apply for the programs and services described above;

3. Additional consultation as needed with Client to gather and obtain information and documents from client needed to prepare the above documents, and answer Client questions; and

4. Follow-up on application, provide updates to Client, as reasonable, relating to documents that the Company will complete and provide for Client approval, signature and submission.

5. For certain loans, it may be determined that Client is in default of their obligations (“Default Accounts”). Company will assist with Default Accounts limited to reviewing the Client’s
present status and existing loan obligations, and upon review consult with Client to locate a specific payment plan known as a “rehabilitation plan.” Generally, if the Client is likely to
qualify for such based on Client’s financials and ability to pay, the Company will present such (with Client’s approval) to the government creditors. Company will assist Client in
qualifying for a rehabilitation program, and upon such acceptance Client will receive a term repayment program. Upon meeting lender-imposed repayment terms (usually for 6-12
months), Client may qualify to submit a consolidation application consistent with the above. Company shall then assist per above.

6. Some Clients may require other assistance with their loans that shall be deemed by the Company and Client to be in the Client’s best interest. Those services shall be charged on a
fee-for-service basis consistent with a written pricing schedule to be provided to the Client for Client’s signature prior to any work commencing. Those services shall be limited to
providing support with the DOE relating to other student loan assistance programs that may be available for the Client. Other than the amounts charged for these supplemental or
alternative services, all of the terms of this Agreement shall continue to apply.

                                                                                                                                                                       Initials

Fees for the Above Services and Length of Agreement: In connection with this Agreement the above services shall be provided to the Client at a rate of $1,099.00 for document
prepara ion and delivery to Client for a consolidation consistent with the above; and $1,099.00 for services limited to default accounts and rehabilitation programs as described above.
Fees shall be due in full and payable to Company once services and Document Preparation Services have been completed and approved. This Agreement shall automatically expire
upon 120 days after the date the Agreement begins (except for surviving clauses and fees that continue to be due to company), unless Client expressly requests hat Company
continue. For example, Client may want the Company to continue program recertification application services. Once earned through the above provision of services, all fees are non-
refundable. All fees shall be debited from Client’s bank account or charged on Client’s credit card pursuant to the attached authorization. Client shall be responsible for any third party
support or service fees, such as bank processing or third party account fees. At Client’s option, an independent dedicated account provider may be used to debit/charge fees, holding
them securely under Client’s ownership until fees become due. Client may select such optional provider and is responsible for all costs associated with such. A sample dedicated
account provider is attached to this Agreement for Client’s review. Client consents to Company receiving payment for all fees that are due under this Agreement from Client’s dedicated
account.



Client Signature:                                                                                                        Date:    07/17/2017

                                                                                                                                                                       Initials




     Page 3 of 11
                Case 8:20-cv-00043-SB-ADS Document 192-1 Filed 05/14/21 Page 5 of 12 Page ID
                                                 #:3793
                                                 Exhibit “B” to Service Agreement

                                                         Draft Schedule




    #                    Date                         Basic Plan                                           Total Payment
1         Jul 24, 2017                 $366.33                                      $366.33
2         Aug 24, 2017                 $366.33                                      $366.33
3         Sep 25, 2017                 $366.34                                      $366.34




Client Signature:                                                                     Date:   07/17/2017




                                                                                                                           Initials




        Page 4 of 11
Case 8:20-cv-00043-SB-ADS Document 192-1 Filed 05/14/21 Page 6 of 12 Page ID
                                 #:3794
      Case 8:20-cv-00043-SB-ADS Document 192-1 Filed 05/14/21 Page 7 of 12 Page ID
                                       #:3795


                                                                                        Rev. 09.13



                                                                             Initials




Page 6 of 11
               Case 8:20-cv-00043-SB-ADS Document 192-1 Filed 05/14/21 Page 8 of 12 Page ID
                                                #:3796
                                                                                 Limited Power of Attorney

To: Any and all of my Student Loan Creditors:



I, hereby duly authorize, empower and appoint Direct Document Solutions, its representatives and third party account servicing companies that are working on my applications
permission to perform any acts necessary or convenient, including but not limited to, the following on my behalf:

1. To communicate with any and/or all of my Federal Student Loan providers and Servicers.

2. To communicate with banks, creditors, financial institutions, licensed collection agencies, and all other related entities and individuals relating to my Federal Student Loans,
including but not limited to the balance of my account, payment history verification of the account and any and all necessary communications, correspondence, and negotiations
regarding my account(s). I assert that all of the information that I have provided and will provide is true and accurate.

3. I hereby authorize third party communication from banks, creditors, financial institutions, licensed collection agencies, and all other related entities and individuals relating to my
Federal Student Loans to communicate directly with Direct Document Solutions concerning my account or the collection activities associated with it, in accordance with Section 805(b)
of the Fair Debt Collec ion Practices Act. I further request hat all of my lenders direct all further telephone calls to: Direct Document Solutions and correspondence to: Direct Document
Solutions, 23785 El Toro Road Suite 493 Lake Forest, CA 92630. Any and all communications directed to me will be referred to Direct Document Solutions.



I understand that Direct Document Solutions is not a law firm, is not licensed to practice law or provide legal advice and that I will not request or accept, any legal advice from Direct
Document Solutions relating to my personal financial situation. I expressly agree to waive, forgo, indemnify and defend any claim against the Direct Document Solutions relating to the
practice of law. I understand that any creditor or collection activity, demands, or lawsuits are unrelated to my enrollment in the Direct Document Solutions program.



I agree that electronic or facsimile copy signature shall be deemed original and is an authorization by me for all lawfully enforceable purposes.

This Limited Power of Attorney shall remain in force until or unless modified or rescinded in writing, or upon resolution of the current matter.




Executed on this (Date):              07/17/2017


Applicant Signature:                                                                 Applicant SSN:
Applicant Name:             Brittany Hampton                                                                      Applicant DOB:                    /1988




                                                                                                                                                                    Initials




     Page 7 of 11
              Case 8:20-cv-00043-SB-ADS Document 192-1 Filed 05/14/21 Page 9 of 12 Page ID
                                               #:3797

                                                                     National Student Loan Data System Access



As part of the federal student loan assistance application process, it will be necessary for Direct Document Solutions and its designated servicer who is assisting on my applications
(hereinafter “Company”) to access your student loan information within the National Student Loan Data System located online at http://www.nslds.ed.gov.

The National Student Loan Data System contains a complete list of your federal education loans, along with current estimated balances and servicer details — information that is
required to complete your application(s).

By enrolling in the Company assistance program, you are agreeing to allow Company and its authorized agents to access your profile and all the data contained within hat profile.

Please note that all information that Company obtains from the National Student Loan Data System will be used expressly for the purposes of confirming your eligibility for the Company
consolidation assistance program and assisting you in the consolidation of your federal education loans.



Acknowledgment

I,Brittany Hampton, hereby acknowledge that I have read, understood, and agree to the above statements regarding access to my National Student Loan Data System profile. I
understand that any information received or accessed will be used solely for the purposes of verifying my eligibility for lender assistance programs and completing my applications.
Upon completion of Company services, I understand that I should log back in to NSLDS and change my User Name and Password so that at all times I maintain control over my
account.

By signing this acknowledgment, I agree to allow Company and its designated Servicer to access the National Student Loan Data System and my personal profile as explained above.



Client Signature:                                                                                                                                   Date:    07/17/2017




                                                                                                                                                                 Initials




     Page 8 of 11
Case 8:20-cv-00043-SB-ADS Document 192-1 Filed 05/14/21 Page 10 of 12 Page ID
                                  #:3798
                      Case 8:20-cv-00043-SB-ADS Document 192-1 Filed 05/14/21 Page 11 of 12 Page ID
                                                        #:3799

                                                                             CUSTODIAL ACCOUNT AGREEMENT PAYMENT SCHEDULE
                                                                                                                                        REV 091114




    #                        Date                     Basic Plan                                          Total Payment
1           Jul 24, 2017                   $366.33                                 $366.33
2           Aug 24, 2017                   $366.33                                 $366.33
3           Sep 25, 2017                   $366.34                                 $366.34




Client Signature                                     Date          Jul 17, 2017              Notifications To Debt Pay Gateway
                                                                                             Email clients@debtpaygateway.com
                                                                                             Phone (877) 800-5577
                                                                                             Fax (800) 694-3530
Co-Client Signature                                  Date          Jul 17, 2017              Portal https //client.debtpaygateway.com




        Page 10 of 11
Case 8:20-cv-00043-SB-ADS Document 192-1 Filed 05/14/21 Page 12 of 12 Page ID
                                  #:3800
